Citation Nr: 0103911	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  98-18 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an earlier effective date for service 
connection for post-traumatic stress disorder (PTSD), prior 
to May 21, 1997.

2.  Entitlement to an evaluation in excess of 70 percent for 
service-connected PTSD, on appeal from the initial 
evaluation.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1967 to 
January 1968.  

This appeal arises from a May 1998 rating decision of the 
Buffalo, New York, Regional Office (RO) which assigned a 50 
percent disability rating for PTSD, after granting service 
connection for that disorder.  The award was made effective 
from May 21, 1997.  The veteran filed a notice of 
disagreement in May 1998 with respect the effective date of 
the award and the disability rating.  The statement of the 
case was issued in June 1998.  The veteran's substantive 
appeal was received in October 1998.  By a rating action 
dated in September 2000, the 50 percent disability rating 
assigned for PTSD was increased to 70 percent, effective from 
May 1997.  The veteran was also granted a total (100 percent) 
disability evaluation based upon individual unemployability, 
effective from May 1997.

In view of the finding that additional development is 
warranted, the issue of an evaluation in excess of 70 percent 
for service-connected PTSD, on appeal from the initial 
evaluation, will be discussed in the Remand portion of this 
decision.


FINDINGS OF FACT

1.  The veteran filed his original claim seeking service 
connection for PTSD on January 16, 1990; at that time, the 
evidence of record showed that the veteran had been diagnosed 
as having PTSD as of March 1989.

2.  Service connection for PTSD was denied in January 1991, 
based on the finding the veteran's claimed in-service 
stressor had not been verified.

3.  The veteran filed a request to reopen the claim of 
service connection for PTSD in May 1997.

4.  Following additional development, which included the 
securing of service medical and personnel records and ship's 
deck logs, the RO determined that there was a degree of 
reasonable doubt presented in the record sufficient to grant 
service connection for PTSD; the effective date was assigned 
as of the date of receipt of the May 1997 reopened claim.

5.  The proper effective date for the award of service 
connection for PTSD is January 16, 1990, the date of receipt 
of the initial claim for PTSD, since the RO granted service 
connection on the basis of additional service records that 
were not of record at the time of the earlier final denial.


CONCLUSION OF LAW

The criteria for an effective date of January 16, 1990, for 
the award of service connection for PTSD have been met. 38 
U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 2000), Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C.A. § 5107); 38 C.F.R. §§ 3.156(c), 
3.400(q)(2) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In April 1968, the veteran filed a claim for service 
connection for a nervous condition.  He stated he had been 
suffering from extreme nervousness and nightmares since being 
aboard the U.S.S. Forrestal when an explosion on the ship 
caused the deaths and injuries of many sailors.  He asserted 
that he had received treatment in service for "nervous 
reaction".


Service medical records (SMRs) available at that time 
revealed that the veteran was placed in a straight-jacket and 
administered Thorazine in September 1967.  Treatment records 
indicated that he had started to hit his head against the 
bulkhead shortly after he was placed in the brig of the USS 
Mars.  An October 1967 consultation report showed that he was 
subsequently admitted to "11A" with a diagnosis of 
situational reaction.  On a Report of Medical Examination 
pending service discharge, the veteran's psychiatric 
condition was found to be normal.

The veteran was afforded a VA general medical examination in 
September 1968.  In the section of the examination report 
pertinent to neurological, psychiatric, and personality 
findings, it was noted that the veteran reported he had 
served one year in the Navy, and that he had incurred no 
injuries at that time.  He was very friendly and agreeable.  
He had no specific complaints.  There were no psychotic 
traits noted.  Under the heading "Diagnosis," the examiner 
entered, in pertinent part, "Psychiatric -- Well-adjusted -- 
no gross defect."

Service connection for a nervous condition was denied in 
September 1968.  The veteran's in-service history of being 
diagnosed as having a situational reaction was mentioned.  
The RO found that the in-service and post-service medical 
records were devoid of any evidence showing treatment or 
diagnosis of an acquired psychiatric disorder.  It was 
further noted that there was no medical evidence of 
psychiatric pathology involving psychoneurosis or psychosis.  
The veteran was notified of the decision by letter in 
September 1968, and was apprised of his appeal rights.  He 
did not appeal the determination.  

Requests to reopen the claim for service connection for a 
nervous disorder were received in May 1975 and January 1979.  
In each instance, the RO informed the veteran by letter of 
the need to submit new and material evidence to reopen his 
claim.  No response was received.

On January 16, 1990, the veteran filed a claim for service 
connection for PTSD.  He indicated that he had received in-
service treatment for "shock".  He submitted articles from 
the Navy Times dated in September and November 1967.  The 
articles discussed how a fire aboard the USS Forrestal in 
July 1967 had caused an explosion that claimed the lives of 
134 sailors.  The articles contained no reference to the 
veteran being aboard the Forrestal.  Copies of the previously 
referenced SMRs were also received.

Medical records from the Buffalo VA Medical Center (VAMC), 
dated between October 1975 and April 1989, were associated 
with the claims folder.  Of note, the veteran was seen in 
January 1989 for a PTSD evaluation.  He claimed he was aboard 
the USS Forrestal when the ship caught fire.  He said he was 
exposed to the mayhem of the injured, dying, and dead for 
several hours.  He reported being hospitalized shortly after 
the disaster, due to extreme nervousness.  He endorsed 
symptoms of intrusive memories, depression, and anxiety.  The 
diagnostic impression was "rule out" PTSD due to the fire 
on the USS Forrestal.  Treatment records dated in March 1989 
showed that the veteran underwent an evaluation to determine 
whether or not he suffered from PTSD.  A psychiatric 
examination was performed in March 1989.  The diagnosis was 
PTSD, delayed onset (secondary to the 1967 Forrestal 
disaster).

In an effort to develop the claim, the RO contacted the 
National Personnel Records Center (NPRC) and asked that they 
forward copies of the veteran's service personnel records and 
any additional SMRs.  The NPRC responded in February 1990 and 
informed the RO that all of the veteran's available SMRs had 
been previously furnished to the RO in June 1968.  The NPRC 
stated there were no other SMRs on file at that facility.  

The NPRC was, however, able produce copies of the veteran's 
service personnel records.  Significantly, those records 
reflected that the veteran had been hospitalized in November 
1967 for an undesignated period time.  There was also an 
indication that the veteran was provided an honorable 
discharge by reason of unsuitability.  There were no findings 
with regard to the ship or ships aboard which the veteran 
served during his active service.

The veteran was afforded a VA psychiatric examination in May 
1990.  He recalled his in-service stressors in great detail.  
He stated that, on July 29, 1967, he was sorting mail in the 
mailroom of the USS Forrestal when he heard an explosion and 
was thrown against the bulkhead.  He said he recovered 
himself and went topside, where he saw a pilot running toward 
him with his left arm missing.  He recalled bombs and 
ammunition exploding everywhere and seeing personnel being 
blown into the air.  The veteran said he blacked out for 
time, and that, after he recovered, he assisted in handling 
the dead and wounded.  He maintained he had been suffering 
from psychiatric problems since that incident.  Following the 
completion of a mental status examination and review of a 
social survey report, the diagnosis was PTSD. 

In a statement dated in April 1990, the veteran's mother 
recalled hearing about the disaster aboard the USS Forrestal 
and wondering for three days as to whether the veteran was 
dead or alive.  She said she spoke with the veteran briefly 
after the incident, and that she immediately noticed that 
there was something wrong with him.  She asserted the veteran 
had become more stressed and anxious since the tragedy aboard 
the Forrestal.

By a rating action dated in January 1991, service connection 
for PTSD was denied.  The RO held there was no evidence of 
record that placed the veteran aboard the USS Forrestal at 
the time the fire occurred aboard that ship.  The RO stated 
that the veteran's personnel records even failed to show him 
serving aboard the USS Mars, even though his SMRs showed that 
he was aboard that ship.  Notice of the decision was mailed 
to the veteran in February 1991.

In a statement received in May 1991, the veteran requested 
that a "special search" be performed at the NPRC in order 
to obtain evidence to support his claim for service 
connection for PTSD.  He asked that the RO obtain evidence 
pertaining to his duty station assignments and transfers, his 
medical treatment at the Philadelphia Naval Hospital, his 
being assigned on TDY (temporary duty) to the USS Forrestal 
for one month in 1967, and his duty assignment sheet showing 
all assignments.  This statement was forwarded to NPRC by the 
RO.  The NPRC responded in July 1991 by stating that all of 
the veteran's medical records had been provided to the RO in 
1968.

The RO advised the veteran in August 1991 that it had 
received his request to reopen the claim for service 
connection for PTSD.  In this regard, as no new evidence had 
been submitted to reopen the claim, the RO advised that the 
claim for service connection remained denied.

In May 1997, the veteran filed a request to reopen his claim 
for service connection for PTSD.  He enclosed copies of 
pictures that he said were of him aboard the Forrestal.  He 
said the pictures were taken two days before the fire.

By a rating action dated in September 1997, the RO denied the 
veteran's request to reopen the claim for service connection 
for PTSD.  The RO stated the photographs submitted by the 
veteran failed to show that he was aboard the Forrestal at 
the time of the explosion.  It was further noted that the 
evidence previously considered by the RO did not establish 
that the veteran ever served on the Forrestal.

The veteran filed a notice of disagreement in September 1997.  
In support of his claim for service connection, he attached 
copies of service medical records that had not been 
previously considered by the RO.  Of note, a narrative 
summary dated in September 1967 indicated that the veteran 
had been transferred to the USS Repose from the USS Mars due 
to his setting fires aboard the ship and later beating his 
head against the wall of the brig.  The veteran indicated at 
that time that he did not like ships, and that he got scared 
when the ship's guns were fired.  He said he set the fires in 
order to get removed from the ship.  He reported that, while 
on transit to report to the USS Mars, he was temporarily 
assigned to the USS Forrestal.  He stated he was helping 
unload mail when the Forrestal tragedy occurred.  He said he 
had been suffering from nightmares since that time.  After 
review of the veteran's family and personal history, and 
after a mental status examination, the diagnosis was passive 
aggressive personality.  The examiner recommended that the 
veteran receive an administrative discharge due to 
unsuitability.  Treatment notes from the Philadelphia Naval 
Hospital, dated in November 1967, also contain references to 
the veteran giving a history of being aboard the USS 
Forrestal at the time of the explosion aboard that ship.

In October 1997, the RO reopened the veteran's claim for 
service connection for PTSD.  The RO noted that the service 
treatment records from the USS Repose and the Philadelphia 
Naval Hospital had not been previously of record.  Although 
those records did not verify the veteran's presence on the 
USS Forrestal during the fire, the records were deemed to be 
both new and material.  The RO stated that requests to verify 
the veteran's presence aboard the Forrestal would be 
conducted.

The veteran was afforded a personal hearing before the RO in 
January 1998.  He asserted that he was aboard the USS 
Forrestal at the time of the explosion, and that the evidence 
of record supported his claim.  He discussed his experiences 
aboard the Forrestal.  He said the Forrestal was the very 
first ship he served on following his basic training.  He 
stated he was supposed to board the USS Mars.  However, the 
veteran recalled that the Mars was still at sea when he 
arrived in the Philippines, and that he was placed aboard the 
Forrestal so that he could be transferred to the Mars on the 
high seas.  He then described what happened when the 
explosion occurred on the Forrestal and what he witnessed.  
He stated he had been experiencing psychiatric problems since 
that time.  

The veteran submitted an audiotape that he said he recorded 
and sent to his mother shortly after the disaster aboard the 
Forrestal.  The contents of the tape were transcribed.  On 
the recording, the veteran indicated to his mother that he 
had been hospitalized due to events that had taken place on 
the Forrestal.  He said he could not get over witnessing the 
death and destruction that had been caused by the explosion.  
He included the box from that tape that indicated the tape 
had been mailed from overseas.  

The veteran also provided copies of the deck logs from the 
USS Forrestal dated from July 29, 1967, to July 31, 1967.  
The deck logs contained a detailed account of what transpired 
aboard the Forrestal on the day of, and days following, the 
explosion.  There were no findings pertaining to the veteran.

Service connection for PTSD was granted in May 1998.  
Reference was made to the audiotape, the photograph of the 
veteran aboard the Forrestal, and the SMRs that indicated 
that the veteran's psychiatric problems began after he 
witnessed the fires aboard the Forrestal.  The RO stated that 
the medical evidence of record clearly established that the 
veteran suffered from PTSD due to his experiences aboard the 
Forrestal.  The RO indicated that reasonable doubt had been 
resolved in the veteran's favor.  

The veteran filed a notice of disagreement in May 1998.  He 
stated the award of service connection for PTSD should have 
been 1989.  He said that was the year when he was first 
diagnosed as having PTSD.

After considering additional service personnel records and 
command histories for the USS Forrestal and USS Mars from 
1967, the RO produced a "Memo for File" in September 2000 
which noted that there was some question as to the propriety 
of the grant of service connection for PTSD.  The RO stated 
all avenues of development had failed to verify the veteran's 
presence aboard the USS Forrestal.  However, it was also 
observed that it was evident that the USS Mars was not in 
port when the veteran was to board that ship, but that USS 
Forrestal was in port.  The RO therefore concluded that there 
was adequate evidence that created some reasonable doubt, if 
not furnishing sufficient evidence to support the veteran's 
contentions.

II.  Analysis

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991 & Supp. 2000) and 
38 C.F.R. § 3.400 (2000).  Unless specifically provided 
otherwise, the effective date of an award of service 
connection based on an original claim or a claim reopened 
after final adjudication "shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a).

The veteran's claim for service connection for PTSD was 
previously and finally disallowed in January 1991, when the 
RO denied service connection, and the veteran did not appeal 
that decision.  Therefore, the claim had been finally 
disallowed, and was subject to reopening only upon the 
submission of new and material evidence.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2000).  In this case, the 
RO determined in September 1997 that service medical records, 
which had not been of record at the time of the 1991 
decision, were new and material evidence.  The RO 
consequently reopened the veteran's claim of service 
connection for PTSD based upon the receipt of that evidence.

In this regard, the Board of Veterans' Appeals (Board) notes 
that VA regulations discuss the retroactivity of benefits 
where misplaced or lost service department records are 
located and become the basis for an award of benefits:

Where the new and material evidence 
consists of a supplemental report from 
the service department, received before 
or after the decision has become final, 
the former decision will be reconsidered 
by the adjudicating agency of original 
jurisdiction.  This comprehends official 
service department records which 
presumably have been misplaced and have 
now been located and forwarded to the 
Department of Veterans Affairs.  Also 
included are corrections by the service 
department of former errors of commission 
or omission in the preparation of the 
prior report or reports and identified as 
such.  The retroactive evaluation of 
disability resulting from disease or 
injury subsequently service connected on 
the basis of the new evidence from the 
service department must be supported 
adequately by medical evidence.  Where 
such records clearly support the 
assignment of a specific rating over a 
part or the entire period of time 
involved, a retroactive evaluation will 
be assigned accordingly except as it may 
be affected by the filing date of the 
original claim.

38 C.F.R. § 3.156(c) (2000).  Thus, this regulation 
contemplates the retroactive award of benefits for a period 
relating back to the filing date of the original claim.

Moreover, under 38 C.F.R. § 3.400(q)(2) (2000), the effective 
date of an award based upon service department records is 
"[t]o agree with evaluation (since it is considered these 
records were lost or mislaid) or date of receipt of claim on 
which prior evaluation was made, whichever is later, subject 
to rules on original claims filed within 1 year after 
separation from service." 

The veteran has submitted service medical records documenting 
his in-service treatment for a psychiatric problem which, at 
that time, he attributed to his being aboard the USS 
Forrestal when an explosion occurred.  These records were not 
part of the veteran's claims folder, and had not been 
available at the time of the January 1991 rating decision 
that first denied service connection for PTSD.  Although it 
does not appear that the RO relied solely upon the newly 
received Navy records (since other evidence was submitted by 
the veteran), the RO clearly considered this newly discovered 
military evidence as significantly probative in its decision 
to reopen, and eventually grant, the veteran's claim for 
service connection for PTSD.  The discovery of those records, 
which came sufficiently close to verifying the veteran's 
presence on the Forrestal at the time of the claimed 
stressor-incident to induce the RO to give the veteran the 
benefit of the doubt and grant service connection for PTSD, 
entitles the veteran to an award of service connection that 
coincides with the date of receipt of the original claim that 
was the basis for the prior denial (i.e., the RO's January 
1991 rating decision).  38 C.F.R. §§ 3.156(c), 3.400(q)(2).  
The date of receipt of that original claim is January 16, 
1990.

Accordingly, the veteran is entitled to an effective date of 
January 16, 1990, for the award of service connection for 
PTSD.

The Board recognizes that the veteran filed a claim for 
service connection for a nervous disorder in September 1968, 
and that he attributed his psychiatric problems to his 
experiences aboard the USS Forrestal at that time.  However, 
as discussed above, the September 1968 rating decision denied 
service connection, not for PTSD, but for other claimed 
nervous disorders, such as situational reaction, 
psychoneurosis, and psychosis.  PTSD was not recognized as a 
disability for VA purposes at that time.  See 38 C.F.R. § 
3.114 (2000) and VAOPGCPREC 26-97 (July 16, 1997).  Moreover, 
the veteran has acknowledged that he was not even diagnosed 
with PTSD until just prior to his 1990 claim.  In Ephraim v. 
Brown, 82 F.3d 399, 402 (Fed. Cir. 1996), the United States 
Court of Appeals for the Federal Circuit held that:

a claim based on the diagnosis of a new 
mental disorder, taken alone or in 
combination with a prior diagnosis of a 
related mental disorder, states a new claim . 
. . when the new disorder had not been 
diagnosed and considered at the time of the 
prior notice of disagreement.

In a subsequent precedential decision, the U.S. Court of 
Appeals for Veterans Claims, citing the Federal Circuit in 
Ephraim, supra, held that, where there has been a previous 
denial of service conection for a psychiatric disorder other 
than PTSD, a subsequent PTSD claim is an original claim, not 
a claim to reopen.  Patton v. West, 12 Vet.App. 272, 278 
(1999).  The veteran's claim of service connection for PTSD 
on January 16, 1990, was therefore properly considered by the 
RO on a de novo basis, since the claim for service connection 
for PTSD was a new claim.  Accordingly, the Board finds no 
basis upon which to award an effective date earlier than the 
date of receipt of that claim, January 16, 1990.  See  38 
U.S.C.A. § 5110(a).


ORDER

An effective date of January 16, 1990, for the award of 
service connection for PTSD is granted.

REMAND

By virtue of this decision, the award of service connection 
for PTSD has been made effective from January 16, 1990.  The 
Board notes that the regulations pertaining to ratings of 
psychiatric disabilities were revised by regulatory 
amendments, effective on November 7, 1996.  In the instant 
case, while the RO considered the revised regulations in 
evaluating the veteran's service-connected PTSD, the RO has 
yet to have the opportunity to consider the veteran's claim 
for an increased evaluation using the criteria in effect 
prior to November 7, 1996.  The Court has held that, where 
the governing law and/or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply, unless Congress 
provided otherwise or permitted the Secretary of Veterans 
Affairs (Secretary) to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet.App. 308, 313 (1991).  

Moreover, although the grant of a 100 percent schedular 
rating for the veteran's PTSD from May 21, 1997, forward 
would have constituted a complete grant and rendered the 
claim for an increased rating moot for that time period, see 
38 C.F.R. § 4.16(a), the grant of a 100 percent TDIU rating 
did not moot the claim for a schedular increased rating for 
PTSD.

The Board further notes that the veteran's last VA 
psychiatric examination is nearly three years old.  The 
development of evidentiary facts includes a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  
Further, the status of a disability is a medical 
determination which must be made from the records, without 
resort to independent medical judgment by the Board.  Colvin 
v. Derwinski, 1 Vet.App. 171 (1991).  Therefore, the veteran 
should be afforded another VA psychiatric examination.

Although he has been examined previously for VA purposes, the 
importance of a new examination to ensure adequate clinical 
findings should be emphasized to the veteran.  The veteran is 
henceforth advised, in that regard, that failure to report, 
without good cause, for an examination scheduled in 
connection with a claim for an increased rating, could result 
in denial of that claim.  38 C.F.R. § 3.655 (2000).

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should obtain the names and 
addresses of all VA and non-VA medical care 
providers who have treated the veteran for 
his service-connected PTSD since January 
1990.  All records not already included in 
the claims folder should be obtained, to 
include those from the Buffalo VAMC and any 
other identified VA facility.  Once obtained, 
all records must be associated with the 
claims folder.

2.  After the above records have been 
associated with the veteran's claims folder, 
the veteran should be afforded a VA 
psychiatric examination to assess his PTSD.

a.  The examiner must be provided the 
claims folder, to include a copy of this 
Remand, for review in conjunction with the 
examination.  In addition, the examiner 
should be provided copies of the current, 
revised criteria for rating psychiatric 
disabilities, and the criteria for rating 
psychiatric disabilities prior to November 
7, 1996.

b.  Such tests as the examiner deems 
necessary should be performed.  While a 
percentage disability rating must not be 
assigned by the examiner, it would be very 
helpful if the examiner addresses the 
rating criteria, both old and new, in 
sufficient detail for the adjudication 
authorities to assign the appropriate 
disability rating(s) from January 1990 to 
the present.

c.  In addition, the examiner should 
furnish a complete multiaxial evaluation 
of the PTSD, including a score on the GAF 
scale on Axis V, along with an explanation 
of the significance of the assigned score.  
If possible, any variation(s) in the GAF 
during the period from January 1990 to the 
present should be provided.  The examiner 
should render an opinion as to the degree 
of industrial inadaptability due to the 
veteran's service-connected PTSD.  If 
employment has been unfeasible due solely 
to the service-connected disability, the 
examiner should so state.  The examiner 
should also discuss social impairment, as 
it affects industrial adaptability.

3.  Following completion of the foregoing, 
the RO must review the claims folder and 
ensure that all of the foregoing development 
action has been conducted and completed in 
full.  If any development is incomplete, 
including if the requested examination does 
not include all test reports, special studies 
or opinions requested, appropriate corrective 
action is to be implemented.

4.  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 
is completed.  In particular, the RO should 
ensure that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer to 
VBA Fast Letter 00-87 (Nov. 17, 2000), Fast 
Letter 00-92 (Dec. 13, 2000), and Fast Letter 
01-02 (Jan. 9, 2001), as well as any 
pertinent formal or informal guidance that is 
subsequently provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent Court 
decisions that are subsequently issued also 
should be considered.  

5.  When the above development has been 
completed, the case should be reviewed by the 
RO.  In addition to determining whether an 
evaluation in excess of 70 percent is 
warranted for the period from May 21, 1997, 
the RO is reminded that, by virtue of this 
decision, the veteran's service-connected 
PTSD must be evaluated for the period between 
January 16, 1990, and May 21, 1997.  
Consideration should be given to the case of 
Fenderson v. West, 12 Vet.App. 119 (1999).  
Therein, the Court held that, with regard to 
initial ratings following the grant of 
service connection, separate ratings can be 
assigned for separate periods of time based 
on the facts found -- a practice known as 
assigning "staged" ratings.  In evaluating 
the veteran's claim for an increased 
evaluation under the "old" criteria, the RO 
consideration should also be given to the 
case of Johnson v. Brown, 7 Vet.App. 95 
(1994) (the Court held that when any of the 
three criteria set forth in Diagnostic Code 
9411 for a 100 percent rating is met, a 100 
percent evaluation shall be assigned). 

6.  If a benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is further informed.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).  The purpose of this Remand is to ensure due process 
of law and obtain additional medical evidence.  No inference 
should be drawn from the Remand regarding the final 
disposition of this claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

